PER CURIAM:
Thomas H. Richards appeals the district court’s order accepting the magistrate *537judge’s recommendation to affirm the Commissioner’s denial of disability insurance benefits. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have thoroughly reviewed the administrative record and the parties’ briefs and find no reversible error. Accordingly, we affirm. See Richards v. Soc. Sec. Comm’n, No. 3:05-cv-00084-IMK (N.D.W.Va. Jan. 19, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.